Citation Nr: 1616020	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a total disability rating as due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to August 1983, and from January 2003 to April 2004, with additional periods of inactive service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  These matters were remanded in March 2014 and April 2015 for additional development.

The issue of service connection for chronic obstructive pulmonary disease (COPD) has been raised by the record in a November 2009 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  The Veteran's bronchial asthma has not been manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

2.  It has not been shown that, by virtue of his service-connected disabilities, the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. § 4.14, 4.96, 4.97, Diagnostic Code (Code) 6602 (2015).

2.  A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to an increased rating claim like TDIU (and the related increased rating claim for bronchial asthma), the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   By correspondence dated in September 2011, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's VA treatment records have been secured.  The RO arranged for VA respiratory examinations in August 2011 and May 2012, and pursuant to the Board's March 2014 and April 2015 remands, arranged for additional examinations and obtained an addendum opinion in May 2014 and June 2015, respectively.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability at issue, and the effect of the Veteran's service-connected disabilities on his employability, to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The RO's actions substantially complied with the March 2014 and April 2015 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Rating for Bronchial Asthma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected bronchial asthma is currently rated as 30 percent disabling under Code 6602.  A 60 percent evaluation may be assigned when FEV-1 is 40- to 55-percent predicted; FEV-1/FVC is 40 to 55 percent; exacerbations require at least monthly visits to a physician for required care; or intermittent (at least three per year) courses of oral or parenteral systemic corticosteroids are required.  Id. A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted; FEV-1/FVC is less than 40 percent; there is more than one attack per week with episodes of respiratory failure; or the condition requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  Id.

For purposes of this decision, the Board notes that, there does not appear to be a regulatory requirement that only the results of post-bronchodilator testing be used when evaluating under Code 6602.  This Code appears to be expressly excluded from such requirement.  See generally 38 C.F.R. § 4.96(d) and § 4.97, Code 6602.

During March 2011 VA treatment, the Veteran reported being very short of breath for the last three months and having to use his inhaler twice at night.  He was unable to sleep due to wheezing and experienced a dry cough for the last three months with intermittent nasal blockage and sinus tenderness.  His pulmonary function test (PFT) showed reduced FEV1/FVC ratio resulting in mild obstructive ventilatory defect.  There was no significant change in flow rates following bronchodilator inhalation.  The PFT readings were not included in the treatment record.

During an April 2011 VA followup appointment, the Veteran reported some improvement in symptoms with less frequent attacks.  He wheezed only when in the cold air and used his inhaler only as needed.  During July and October 2011 VA treatments, he denied any issues with his asthma and stated that he was doing "very well."  

On August 2011 VA respiratory examination, the Veteran denied any history of hospitalization or surgery, respiratory system trauma, or swelling.  He reported daily wheezing, dyspnea, bronchiectasis, and asthma on moderate exertion.  He reported less than weekly, but at least monthly, acute attacks, and attended clinical visits for exacerbations several times per year.  His PFT showed reductions in FVC and FEV1 with normal FEV1/FVC ratio.  No significant change was reported in flow rates following inhalation of bronchodilator.  The PFT readings were not included in his treatment records.

On May 2012 VA respiratory examination, the Veteran reported using daily inhalers to treat his asthma; he denied any hospitalizations or emergency department evaluations.  The examiner noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, or outpatient oxygen.  The Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months, and did not have any physician visits for required care of exacerbations.  During the examination, pre-bronchodilator testing revealed FVC of 83 percent, FEV-1 of 87 percent, FEV-1/FVC of 78.99 percent, and DLCO 120 percent predicted.  Post-bronchodilator testing revealed FVC of 88 percent, FEV-1 of 90 percent, and FEV-1/FVC of 77.57 percent.  The examiner determined that FEV-1 results were the most accurate reflection of the Veteran's lung function.

A July 2012 VA treatment record noted that the Veteran's asthma was well-controlled and asymptomatic.  Although worsening asthma was noted in January 2013, he reported that it was well-controlled in April and August 2013, and April and June 2014.

During his June 2013 Travel Board hearing, the Veteran testified that his asthma causes his chest to tighten and limits his ability to walk and go upstairs.  He notices these symptoms when he is asleep, and must always have his medication with him.  His symptoms increase during the winter. 

On May 2014 VA respiratory examination, the Veteran reported that his asthma required the daily use of inhalational bronchodilator therapy and anti-inflammatory medication but did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He denied having asthma attacks with episodes of respiratory failure in the past 12 months, or exacerbations that required physician visits for care.  During the examination, pre-bronchodilator testing revealed FVC of 83 percent, FEV-1 of 97 percent, and FEV-1/FVC of 105 percent.  Post-bronchodilator testing revealed FVC of 88 percent, FEV-1 of 90 percent, and FEV-1/FVC of 103 percent.  The examiner determined that the FVC results were the most accurate reflection of the Veteran's lung function.

Pursuant to the Board's April 2015 remand, a June 2015 addendum opinion was obtained.  The opinion provider noted that the Veteran's most recent PFT revealed significant airway disease that is mostly improved with bronchodilator therapy.  His asthma has not required treatment except to maintain his daily medication, and there is no mention that his asthma is symptomatic or problematic.  

VA treatment records in April and September 2015 again confirm that the Veteran's asthma is well-controlled and that he is consistent with using Albuterol on an as needed basis.

Turning attention then to consideration of Code 6602, the Board finds that the weight of the evidence is against assigning a rating in excess of 30 percent for the Veteran's service-connected bronchial asthma as the medical evidence of record does not more nearly approximate the criteria for a higher 60 or 100 percent disability rating.  PFT results have consistently met the criteria for the assigned 30 percent disability rating and the evidence is against a finding that his asthma requires at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Although the Veteran reported seeking medical attention for exacerbations several times per year, this does not rise to the 60 percent rating, which requires at least monthly visits to a physician for required care.  Further, although worsening asthma was noted in January 2013, the Board finds that the majority of the Veteran's treatment records show that his asthma is well-controlled.  Accordingly, an increased rating for the bronchial asthma is not warranted and the appeal is denied.

Further, the record does not suggest that the rating criteria are inadequate for rating the Veteran's bronchial asthma so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are specifically contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40% or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   Disabilities affecting both upper or both lower extremities, disabilities resulting from a common etiology or a single accident, and disabilities involving a single body system are considered as one disability. 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for generalized anxiety disorder, rated 70 percent throughout the appeal period, bronchial asthma, rated 30 percent throughout the appeal period, and tinnitus, rated 10 percent from October 16, 2015.  He currently meets the schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a).  

According to his August 2011 TDIU claim, the Veteran completed two years of college.  He first worked as a pharmacy technician and later attended private detective school to become a security guard.  He worked as a security guard for three years prior to moving from Puerto Rico to Connecticut.

The record shows that the Veteran applied for Social Security Administration (SSA) disability benefits in October 2009 due to his service-connected psychiatric disability and a number of other non-service-connected disabilities.  A November 2009 disability determination explanation noted that the Veteran his disabilities pose some restrictions that prevent him from performing his previous employment.  However, SSA determined that, based on his age, education, and past work experience, he was still able to perform other less demanding work.  Finding that he did not meet the requirements for disability benefits, SSA denied his claim.

On August 2011 VA respiratory examination, the Veteran reported that he previously worked as a security guard but was unemployed for the last one to two years after moving to Connecticut.  The examiner opined that the Veteran's asthma did not render him unable to secure and maintain substantially gainful employment as his asthma had been mild by recent PFT testing.  There was no history of respiratory failure, hospitalization, or oral or parenteral steroid use in the preceding 12 months.  The examiner stated that, although the Veteran's asthma may restrict him from employment requiring vigorous physical activity or exposure to dusts or pollen, it would not be a barrier to substantially gainful employment.  

On August 2011 mental disorders examination, the examiner found that the Veteran's psychiatric disability caused occupational and social impairment due to mild or transient symptoms; however, there was no indication that his mental health symptoms would impair his ability to work, despite the fact that he was last employed three years ago.  The examiner further noted that the Veteran was employed for three years, never missed a day of work due to "depression" or any other reason, and only quit his job to move to the mainland from Puerto Rico.  Although he looked for work during the first six months he lived in Connecticut, he quit looking for work once he received retroactive benefits for his service-connected psychiatric disability.  The examiner opined that there were no psychiatric or asthma-related reasons why the Veteran could not seek employment, especially as his psychiatric symptoms did not impact his daily functioning.

On April 2012 VA mental disorders examination, the examiner noted that the Veteran was able to function in his prior job despite his reported anxiety and paranoia.  Clinical records from that time indicate he was doing "quite well" with no documented impairment in function.

On May 2012 VA respiratory examination, the Veteran stated that he was unable to perform physical activities in cold weather because cold temperatures exacerbated his wheezing, which in turn caused shortness of breath.   He did not report specific limitations in warm climates.  The examiner noted that the Veteran required daily inhaler medications to control wheezing year round.  He did not opine as to whether the Veteran's asthma would preclude him from securing and maintaining substantially gainful employment.

During his June 2013 Travel Board hearing, the Veteran testified that he was last employed as a security guard and that he is incapable of working due to his service-connected disabilities.  Although he cited increased panic attacks as the reason why his psychiatric disability prevented him from working, he did not cite to any reason why his asthma would prevent him from working.  He did, however, testify that asthma affects his ability to do chores because of increased symptoms, especially when using cleaning agents.  He denied that a doctor ever talked to him about his ability to maintain employment due to his service-connected disabilities.

On April 2014 VA mental disorders examination, the Veteran reported that he lives alone in a rented apartment in Connecticut and that he continues to enjoy leisure activities, including going to New York City, going to church, visiting a friend, and going for walks.  He denied any social impairment when not depressed. However, when depressed, he reported social isolation (including crying, lying in bed, and sleeping a lot).  Regarding his past employment, he denied any difficulties at work during daytime hours but experienced increased anxiety and hypervigilance at night.  Although he sometimes felt nervous, he never missed a day of work due to anxiety, and denied that depression and anxiety impacted his job search efforts.  Although he applied for jobs online, he was unable to find work.  During the examination, he stated that he would be able to work in a low-pressure job to avoid becoming confused due to his anxiety.  

The examiner noted that the Veteran did not provide any evidence that he was unemployable due to his service-connected mental health disability.  Further, he was able to meet previous work expectations and his symptoms have not been severe enough to warrant inpatient care or impact his functioning during periods without depression.  The examiner noted that there was no clear evidence that the Veteran's psychiatric disability, per se, has been a clear determining factor in his ability to work and that it is more likely that his unemployability is due to the down economy and his own language limitations.  Accordingly, he opined that it is less likely than not that the Veteran is unemployed due to his service-connected psychiatric disability.

On May 2014 VA respiratory examination, the examiner only noted that the Veteran was not employed.  He did not opine whether the Veteran's unemployment was due to his service-connected asthma.

Pursuant to the Board's April 2015 remand, a June 2015 addendum opinion was obtained to address whether the Veteran's service-connected asthma impacted his ability to secure and maintain substantially gainful employment.  The opinion provider noted that the Veteran's most recent PFT revealed significant airway disease that is mostly improved with bronchodilator therapy, that asthma did not require treatment other than his daily medication, and that there is no mention that it is symptomatic or problematic.  The opinion provider noted that the Veteran is disabled by his psychiatric illness.  Further, as he has not worked in some time, the examiner found it difficult to fully evaluate his physical status and employability.  However, he noted that many men and women his age with asthma of his severity are able to work in many different jobs.  He continued that asthma is very common and many people, with or without mental illness, must work and are able to do so if they take medication (like the Veteran does).  He opined that, because the Veteran's asthma is responsive to medication and well-controlled, it is not, in and of itself, disabling, and would not prevent him from pursuing gainful employment.  The opinion provider specifically found that the Veteran would be capable of sedentary type employment.

The Board finds that the preponderance of the evidence is against a finding that the Veteran is precluded from all types of employment.  Several VA examiners have found that his service-connected disabilities do not preclude him from employment: on August 2011 VA respiratory examination, the examiner noted that, although the Veteran's asthma may restrict him from employment requiring vigorous physical activity or exposure to dust or pollen, it would not be a barrier to other substantially gainful employment; on August 2011 VA mental disorders examination, the examiner opined that there were no psychiatric or asthma-related reasons why the Veteran could not seek employment, especially as his psychiatric symptoms did not impact his daily functioning; on April 2012 VA mental disorders examination, the examiner noted that the Veteran was able to function in his prior job despite his reported anxiety and paranoia; on April 2014 VA mental disorders examination, the examiner opined that the Veteran's unemployability was likely due to the down economy and his own language limitations, and not because of his service-connected psychiatric disability; and on June 2015 VA addendum opinion, the opinion provider opined that the Veteran's well-controlled asthma would not prevent him from pursuing gainful employment and that he would be able to perform any sedentary or desk job.

Further, SSA denied the Veteran's claim for disability benefits, finding that he was able to perform other less demanding work based on his age, education, and past work experience.  While such finding is not binding on VA, the SSA disability finding is material evidence that has probative value as to his claim for a TDIU rating.
The Board has considered the Veteran's testimony and assertion that he is unemployable due to his service-connected disabilities.  Although some examiners noted limitations in the types of employment the Veteran would be prohibited from engaging in, to include employment requiring physical activity or exposure to dust or pollen, there is no indication that he is precluded from all employment for which he might be suited, particularly in light of his educational level.   Further, the June 2015 VA opinion provider opined that the Veteran would be capable of performing sedentary work.  Although he also stated that the Veteran is disabled by his psychiatric disability, the Board does not find this statement to mean that he is unemployable due to such disability.  The Board therefore finds that the preponderance of the evidence is against the claim for a TDIU rating. Therefore, there is no reasonable doubt to be resolved; the appeal must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

A rating in excess of 30 percent for bronchial asthma is denied.

A TDIU rating is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


